DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive:
Applicant submitted that:
Fang do not disclose "generates a drive signal as a function of the set point value, wherein the drive signal is adjusted in accordance with a rate of change of the valve travel or the valve pressure over a time period” as cited in claim 1.
Fang modified by Junk does not disclose "generate[s] a drive signal by calibrating the digital positioner using a plurality of predetermined set points to generate a model for determining the drive signal as a function of the set point value, and applying the set point value to the model to determine a value for the drive signal" as cited in claim 15.
The prior art does not disclose "identifies a change in the valve travel or the amount of pressure at the valve such that a difference between the valve travel or the amount of pressure at the valve and the set point value is increasing over time," and "generates a drive signal that reverses a direction of the valve travel"
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner asserts:
Fang et al. disclose generates a drive signal by setting PWM duty ratio D according to pressure feedback signal generated by the pressure transmitter, which is connected with the signal acquisition card. The host computer calculates the pressure difference AP according to the pressure values returned by the oil inlet pressure transmitter. Therefore, the pressure difference, which expressed as the change in pressure accrued between two recorded values over a period of time by the signal acquisition card with time clock built in, can be expressed as rate of change over time. Therefore, detecting the pressure difference in the valve over time is technically equivalent to detecting the rate of change in pressure. Since the claim does not indicate anything specific to the time period over which the rate of change of the pressure was measured. Fang describe monitoring the difference in pressure using signal acquisition card over a period of time which was not specified in the reference; however, a period of time which the signal acquisition card uses to monitor the difference in pressure is there.     
Fang discloses control module for generating a drive signal as a function of the set point value (see step 3, ¶. [0049]), wherein the drive signal is adjusted in accordance to a rate of change of the valve travel (see step 6, ¶. [0052]) or the valve pressure (see step 4, ¶.[0050]) over a time period 
Applicant’s arguments, with respect to claim 33 have been fully considered and are persuasive.  The rejection of claim 33 has been withdrawn. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (CN 109944844 A) in view of Junk US 20160273676 A1.
Re. claim 1, Fang figure 1 discloses a digital positioner for a valve comprising: 
a valve controller (1- 2) including: 
one or more processors (1); and 
a non-transitory computer-readable memory (1) coupled to the one or more processors and storing instructions thereon that, when executed by the one or more processors, cause the valve controller to: 
obtain a set point value for a valve travel of a valve (see steps 2- 3, ¶. [0048]- [0049]) or an amount of pressure at the valve (see step 4, ¶. [0050]); 
generate a drive signal as a function of the set point value (see step 3, ¶. [0049]), wherein the drive signal is adjusted in accordance with a rate of change of the valve travel (see step 6, ¶. [0052])  or the valve pressure (see step 4, ¶. [0050]) over a time period (travel time in real time); and 
generate a pulse-width modulated current signal in accordance with the drive signal (see step 5, ¶. [0051]); and 
Fang discloses pressure transmitter 8 equipped with signal acquisition card 7 which is in communication with host computer 1 which configured to convert between duty cycle D and pressure (equation D=κ △P shows the conversion between pressure duty cycle D, ¶. [0040]), and 
However, Fang does not teach a current-to-pressure converter configured to receive the pulse-width modulated current signal from the valve controller, convert the pulse-width modulated current signal to a pulse- width modulated pressure signal, 
Junk discloses a current-to-pressure converter “I/P” configured to receive the pulse-width modulated current signal from the valve controller, convert the pulse-width modulated current signal to a pulse- width modulated pressure signal (¶. [0036]).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Fang with the teaching of Junk to employ a current-to-pressure converter that associates the received electrical signal to its corresponding pressure instead of the duty ratio taught in Fang Therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining pressure from its corresponding current value.
Re. claim 2, the combination of Fang and Junk discloses wherein the instructions cause the valve controller to generate a first pulse-width modulated current signal (Fang Fig. 1 shows Pressure transmitter 8 receiving a first pulse-width modulated current signal) and a second pulse-width modulated current signal (Fang Fig. 1 shows Pressure transmitter 9 receiving a second pulse-width modulated current signal), wherein the current-to-pressure converter includes a first current-to- pressure converter (element 8 in Fang) configured to receive the first pulse-width modulated current signal and convert 
Re. claim 3, the combination of Fang and Junk discloses wherein the instructions further cause the valve controller to: generate a first pulse-width modulated current signal in accordance with the drive signal; generate a second pulse-width modulated current signal in accordance with the drive signal; provide the first pulse-width modulated current signal to the first current-to-pressure converter; and provide the second pulse-width modulated current signal to the second current-to- pressure converter (see Fang, Fig. 1).
Re. claim 4, the combination of Fang and Junk discloses a valve travel sensor configured to obtain a current valve travel value for the valve and provide the current 
Re. claim 5, the combination of Fang and Junk discloses wherein the instructions further cause the valve controller to: generate the drive signal based at least in part on a dynamic relay start point, the drive signal indicating the first pulse-width modulated current signal and the second pulse-width modulated current signal (Fang, ¶. [0038]); determine a change in the valve travel for the valve or the amount of pressure at the valve over a time period; and in response to determining that the drive signal exceeds a first threshold drive signal or is less than a second threshold drive signal and that the change in valve travel or valve pressure exceeds a threshold amount, reset the dynamic relay start point (Fang, ¶. [00414]).
Re. claim 14, the combination of Fang and Junk discloses “a closed loop control” Fang ¶. [0026] wherein the instructions cause the valve controller to: compare a current valve travel (Fang, ¶. [0026]) or valve pressure value to a previous valve travel or valve pressure value within the time period (see ΔP in Fang ¶. [0016] where the pressure is compared to value P0); and in response to determining that a difference between the current valve travel or valve pressure value and the previous valve travel or valve pressure value within the time period exceeds a threshold amount, reset the drive signal to zero (switch to neutral position).
	Claim 15 recites similar features as claim 1 except the limitation: 
generate a drive signal by calibrating the digital positioner using a plurality of predetermined set points to generate a model for determining the drive signal as a function of the set point value.

	Re. claim 16, the combination of Fang and Junk discloses in Fang figure 1 a valve travel sensor (10) configured to obtain a current valve travel value for the valve (11) and provide the current valve travel value to the valve controller (2).
Re. claim 17, Fang discloses generating a drive signal as a function of the set point value (see step 3, ¶. [0049]), wherein the drive signal is adjusted in accordance with a rate of change of the valve travel (see step 6, ¶. [0052])  or the valve pressure (see step 4, ¶. [0050]) over a time period (travel time in real time). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Fang so that the drive signal is generated as a function of not only a single value of set point but it can be as function of multiple values of set points; therefore, aligning the system with desired module using several operational data points. 
.  	
Allowable Subject Matter
4.	Claim 20-37 are allowed. The prior art on the record does not teach the feature of comparing the set point value to a maximum threshold value or a minimum threshold value; in response to determining that the set point value exceeds the maximum threshold value or is less than the minimum threshold value, generate a drive signal corresponding to the maximum threshold value or the minimum threshold value; set a saturation flag indicating that the drive signal saturated to the maximum threshold value or the minimum threshold value.
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.           
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAID BOUZIANE/Examiner, Art Unit 2846